Citation Nr: 1538853	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  10-08 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Chapman

INTRODUCTION

The appellant had a period of active duty for training from February 1988 to May 1988.  He had subsequent service in the National Guard through December 1989.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In his November 2010 substantive appeal, the appellant requested a Board hearing.  In correspondence dated in August 2015, he withdrew this request.

The issue of service connection for the residuals of TBI (on de novo review) is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  The appellant did not appeal a July 1991 rating decision which denied service connection for residuals of a TBI, and no new and material evidence was received within one year of that decision.

2.  Evidence received since the July 1991 rating decision, including lay statements from the appellant providing additional (potentially capable of verification) information regarding the TBI he alleges he sustained while en route to a drill weekend and a lay statement from the appellant's brother indicating that the appellant was in a motor vehicle accident in November 1989 (while the appellant was serving in the National Guard), relates to the previously unestablished element of whether the appellant has residuals of a TBI attributable to service.

CONCLUSIONS OF LAW

1.  The July 1991 rating decision denying service connection for residuals of a TBI is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen a claim for service connection for residuals of a TBI.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R.        § 3.156 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination in the claim to reopen the matter of service connection for residuals of a TBI, no further discussion of compliance with VA's duty to notify and assist is necessary.  De novo review of this matter is addressed in the remand below.


ORDER

The claim for service connection for residuals of a TBI is reopened.


REMAND

The appellant contends that he sustained a severe head injury in a motor vehicle accident while traveling to a drill weekend on November 12, 1989.  Medical records show that the appellant did sustain a severe head injury on this date and continues to suffer from the residuals, including a seizure disorder and memory problems.

For purposes of VA compensation claims, active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A.           §§ 101(24), 106, 1110.   

Here, the appellant has specifically stated that he is not alleging an injury during active duty service, but is instead contending that he was injured while en route to a drill weekend (i.e., INACDUTRA).  A review of the service personnel records reflects that the appellant had service from February 1988 to December 1989, with service from February 1988 to August 1988 being ACDUTRA and the remaining service being service in the National Guard.  It is unclear when during the appellant's National Guard service he participated in drill weekends.  In order to fully develop the appellant's claim, further development to secure this information is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the appellant provide any additional documentation of the dates and circumstances surrounding the drill weekends he participated in while serving in the National Guard.

2.  After completion of the foregoing, take all appropriate action to verify the dates of the appellant's participation in drill weekends while serving in the National Guard, and specifically determine whether the appellant had orders to participate in a drill weekend on November 12, 1989.  All verification attempts and information found (including a chronological listing of all drill weekends the appellant participated in) should be documented in a memorandum associated with the record.

3.  Thereafter, arrange for any further development indicated.

4.  Then review the record and readjudicate the claim on appeal.  If it remains denied issue an appropriate supplemental statement of the case and allow the appellant and his representative opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


